Title: Cash Accounts, December 1770
From: Washington, George
To: 

 

[December 1770]



Cash


Decr 14—
To Cash recd from Mr R. Adam pr Lund Washington viz. 446 Dollars




@ 5/9
£128. 4.6




2 dble loons weight
8.13.9




2 half Joes Do
4.12.6




4 Guineas @ 26/3
5. 5.0




458½ Pistoreens weigg
27. 1.6
173.17.3


Contra


Decr  5—
By Cash to Jno. Ball pr Richd Talbott
12. 0.0


6—
By Ditto to Dominicus Gubner
4. 6.0


8—
By Ditto lent Wm Roberts
15. 0.0


9—
By Lund Washington to be accd for
4. 0.0


19—
By Mr Jno. Ball
20. 0.0


22—
By Charity
0. 6.0



By Servants
0. 2.6



By Jno. Parke Custis to buy Sundries at Fredg
2. 6.3


26—
By Jonathan Palmer
6. 6.0


31—
By Mr Humphrey Peake
10. 0.0



